Citation Nr: 1426194	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for left knee disability, to include torn meniscus, chondromalacia, and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which reopened and denied the Veteran's claim here on appeal.  

A hearing was held on May 17, 2012, in Las Vegas, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Additional evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  

The Board notes that in his March 2010 claim, the Veteran claimed entitlement to service connection for a "left knee condition."  The RO subsequently recharacterized the issue as entitlement to service connection for torn meniscus in the left knee.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of her condition; rather, she sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  At the October 2010 VA examination, the examiner used x-ray imaging to diagnose the Veteran with degenerative medial meniscus and chondromalacia with early degenerative joint disease, left knee, and VA treatment records indicate torn meniscus of the left knee.  In light of this, the Board has recharacterized the issue on appeal to provide for the most favorable review of the Veteran's claim.


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for torn meniscus, left knee; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received. 

2.  Evidence associated with the claims file since the October 2008 decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a left knee disability.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's left knee torn meniscus, chondromalacia, and degenerative joint disease are causally or etiologically related to military service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision, in which the RO denied the Veteran's claim to reopen the claim for entitlement to service connection for a left knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence pertinent to the claim for service connection for left knee disabilities received since the RO's October 2008 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for left knee torn meniscus, chondromalacia, and degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim, the Board concludes that these duties do not preclude the Board from adjudicating the claim, because the Board is taking favorable action by reopening and granting the benefits sought on appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because the decision poses no risk of prejudice to the Veteran.

II.  New and Material Evidence

In an October 2008 rating decision, the RO found that new and material evidence sufficient to reopen a claim for entitlement to service connection for a left knee disability had not been submitted.  During the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.  The October 2008 rating decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

The evidence of record for the October 2008 rating decision consisted of service treatment records, VA treatment records and statements from the Veteran.  The basis for the RO's December 2003 denial on the merits was that the medical evidence did not establish that his current left knee condition was directly related to military service. 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the RO's February 2006 rating decision.   

Subsequent to the October 2008 rating decision, the Veteran submitted a June 2012 private medical opinion indicating that his in-service injury likely caused his left knee disabilities.  As noted above, the prior RO denial on the merits was based on the lack of medical evidence linking the Veteran's current left knee disabilities to his military service.  Therefore, the private medical opinion is new evidence, is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore it is new and material, and reopening the claim for service connection for a left knee disability is warranted.

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

IV.  Analysis

The Veteran contends that he suffers from left knee disability which is related to his military service.

At the May 2012 Board hearing, the Veteran testified that he was carrying a metal garbage can up to the hanger deck of the ship when he tripped over something and rapped both of his knees on the hard surface of the deck.  He described excruciating pain and not being able to rise for approximately 30-40 seconds.  That night, he found he was unable to kneel down because his left knee would not bend.  The Veteran stated, and service treatment records confirm, that he went to sick bay at which point they drained his left knee, and then consigned him to bed for two to three days and light duty for approximately one week.  The Veteran testified that after that incident, he generally felt fine but that he would occasionally hear clicks and feel twinges in his left knee.  He stated that he self-treated until December 2009 when his left knee swelled up and his pain increased, at which point he sought treatment from VA.  A December 2009 VA treatment record notes that an MRI of the left knee showed a complex tear involving the osterior horn and body of medial meniscus.

The Veteran was provided with a VA compensation and pension examination for his left knee condition in October 2010.  The VA examiner interviewed the Veteran and noted that between 1968 and 2003, the Veteran had no complaints of left knee pain, did not receive treatment, had no history of subsequent injury, and was not evaluated for a left knee condition by a physician.  After reviewing the Veteran's medical condition and providing diagnoses of left knee degenerative medical meniscus, left knee chondromalacia patella and early degenerative joint disease, left knee, the examiner opined that the diagnosis and physical findings are consistent with degenerative changes based on age and repetitive mechanical usage over a long period of time, as opposed to an acute torn meniscus in service.  The examiner concluded that the Veteran's current left knee condition is less likely as not related to his in-service injury of the left knee in 1968.

Following his hearing before the Board, the Veteran submitted a private medical opinion, dated June 2012.  The private orthopedic surgeon interviewed the Veteran and reviewed his medical records, including VA diagnostic tests, which he brought for that purpose.  At this examination, the Veteran reported intermittent pain since his 1968 injury which exacerbated in 2003, eventually increasing in severity to such an extreme to prompt him to seek VA treatment in December 2009.  The private examiner concluded that the Veteran's described 1968 injury "likely caused patellofemoral chondral injury and meniscal injury that has progressed over the years."  Although the examiner incorrectly references a "work related injury," this would appear to be a typographical error, as she later correctly describes it as being forced onto a flexed knee with direct impact to the patella.  It is therefore clear she is, in fact, referencing the military injury.  The private examiner continued that the current injuries can be attributed to the manner and mechanism of the Veteran's in-service injury, and that there is sufficient medical probability to account for the medical issues and symptoms present.

The only other competent evidence on the question of the existence of a nexus between the Veteran's in-service injury and his current left knee conditions is a March 2010 letter from the Veteran's treating physician at the VA Southern Nevada Healthcare System.  The physician wrote that the Veteran has been treated for problems with his left knee, and that his left knee problems started when he was in the service in October 1968.  The physician noted that the Veteran had an MRI of the left knee done in December 2009 showing complex tear involving the posterior horn and body of the medial meniscus, and moderate size knee joint effusion.  

In this case, there are medical opinions for and against the Veteran's claim that his current left knee disabilities are related to his 1968 in-service injury.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In this situation, the Board finds that the medical evidence of record is in approximate equipoise on the question of whether the Veteran's current left knee disabilities are related to his in-service injury.  While the VA examiner's medical report includes a more detailed rationale for his ultimately negative opinion, it is unclear whether his statement that the Veteran indicated that he was "essentially asymptomatic" and did not require treatment during the decades following military service took into account the Veteran's lay statements, such as those made at the Board hearing, indicating self-treatment and intermittent symptomatology including twinging in his knee off and on since service.  On the other hand, although the private medical examiner clearly noted the Veteran's lay statements regarding his ongoing symptomatology, consistent with the Veteran's testimony to the Board, her rationale did not completely explain the seemingly slow progress of the Veteran's symptomatology from 1968 through 2003.  Additionally, the March 2010 letter from the Veteran's treating physician contains only a conclusion, and does not provide a supportive rationale, thus providing little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Thus, the Board finds the medical evidence regarding the etiology of the Veteran's left knee disabilities supportive and counter to his claim to be of relatively equal probative weight.

In this case, further inquiry could certainly be undertaken with a view towards development of the claim.  However, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the Board is of the opinion that this point has been attained.  The evidence clearly establishes that the Veteran suffers from current left knee disabilities and that he experienced an injury in service.  The only element remaining for entitlement to service connection is the existence of a nexus between the two.  As discussed above, based on the totality of the evidence of record, the Board finds the evidence for and against the appellant's claim to be at least in approximate balance on the question of nexus.  Thus, the evidence in this case being found to be evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations, entitlement to service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   
ORDER

New and material evidence having been submitted, the claim for service connection for left knee disability is reopened.

Service connection for left knee disability, to include torn meniscus, chondromalacia, and degenerative joint disease, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


